Exhibit 10.5

GENERAL RELEASE OF ALL CLAIMS

1. For valuable consideration set forth on Schedule A hereto, the adequacy of
which is hereby acknowledged, the undersigned (“Executive”), on his own behalf
and on behalf of his heirs, executors, administrators, successors,
representatives and assigns, does herein knowingly and voluntarily
unconditionally release, waive, and fully discharge Marsh & McLennan Companies,
Inc. and its subsidiaries (including successors and assigns thereof)
(collectively, the “Company”), and all of their respective past, present and
future employees, officers, directors, agents, affiliates, parents,
predecessors, administrators, representatives, attorneys, and shareholders, and
employee benefit plans, from any and all legal claims, liabilities, suits,
causes of action (whether before a court or an administrative agency), damages,
costs, attorneys’ fees, interest, injuries, expenses, debts, or demands of any
nature whatsoever, known or unknown, liquidated or unliquidated, absolute or
contingent, at law or in equity, which were or could have been filed with any
Federal, state, or local court, agency, arbitrator or any other entity, based
directly or indirectly on Executive’s employment with and separation from
Company or based on any other alleged act or omission by or on behalf of Company
prior to Executive’s signing this General Release. Without limiting the
generality of the foregoing terms, this General Release specifically includes
all claims based on the terms, conditions, and privileges of employment, and
those based on breach of contract (express or implied), tort, harassment,
intentional infliction of emotional distress, defamation, negligence, privacy,
employment discrimination, retaliation, discharge not for just cause,
constructive discharge, wrongful discharge, the Age Discrimination in Employment
Act of 1967, as amended (the “ADEA”), the Older Workers Benefit Protection Act
of 1990, the Worker Adjustment and Retraining Notification Act, as amended,
Executive Order 11,141 (age discrimination), Title VII of the Civil Rights Act
of 1964, as amended, the Civil Rights Act of 1991, the Civil Rights Act of 1866
and 1871, Sections 1981 through 1988 of Title 42 of the United States code, as
amended, 41 U.S.C. §1981 (discrimination), 29 U.S.C. §206(d)(1) (equal pay),
Executive Order 11,246 (race, color, religion, sex and national origin
discrimination), the National Labor Relations Act, the Equal Pay Act of 1993,
the Americans with Disabilities Act of 1990, the Occupational Safety and Health
Act, as amended, the Family Medical Leave Act, the Immigration Reform and
Control Act, as amended, the Vietnam Era Veterans Readjustment Assistance Act,
§§503-504 of the Rehabilitation Act of 1973 (handicap rehabilitation), the
Employee Retirement Income Security Act of 1974, as amended, any federal, state
or local fair employment, civil or human rights, wage and hour laws and wage
payment laws, and any and all other Federal, state, local or other governmental
statutes, laws, ordinances, regulations and orders, under common law, and under
any Company policy, procedure, bylaw or rule. This General Release shall not
waive or release any rights or claims that Executive may have which arise after
the date of this General Release or that arise under or are preserved by
Section 3.9, Article 5 and Section 6.8 of the Employment Agreement, effective as
of September 25, 2006, by and between Company and the Executive (the “Employment
Agreement”) and shall not waive post-termination health-continuation insurance
benefits required by state or Federal law or the Executive’s rights to be
indemnified and/or advanced expenses pursuant to applicable law or the Company
or any affiliate’s bylaws or to be covered under any applicable directors’ and
officers’ liability insurance policies or the Executive’s rights to enforce the
payments and entitlements set forth in Schedule A attached hereto.

2. Executive intends this General Release to be binding on his successors, and
Executive specifically agrees not to file or continue any claim in respect of
matters covered by Section 1,



--------------------------------------------------------------------------------

above. Executive further agrees never to institute any suit, complaint,
proceeding, grievance or action of any kind at law, in equity, or otherwise in
any court of the United States or in any state, or in any administrative agency
of the United States or any state, county or municipality, or before any other
tribunal, public or private, against Company arising from or relating to his
employment with or his termination of employment from Company and/or any other
occurrences to the date of this General Release, other than a claim challenging
the validity of this General Release under the ADEA or respecting any matters
not covered by this General Release.

3. Executive is further waiving his right to receive money or other relief in
any action instituted by him or on his behalf by any person, entity or
governmental agency in respect of matters covered by this General Release.
Nothing in this General Release shall limit the rights of any governmental
agency or his right of access to, cooperation or participation with any
governmental agency, including without limitation, the United States Equal
Employment Opportunity Commission. Executive further agrees to waive his rights
under any other statute or regulation, state or federal, which provides that a
general release does not extend to claims which Executive does not know or
suspect to exist in his favor at the time of executing this General Release,
which if known to him must have materially affected his settlement with Company.

4. Executive agrees that Executive shall not be eligible and shall not seek or
apply for reinstatement or re-employment with Company and agrees that any
application for re-employment may be rejected without explanation or liability
pursuant to this provision.

5. In further consideration of the promises made by Company in this General
Release, Executive specifically waives and releases Company from all claims
Executive may have as of the date of this General Release, whether known or
unknown, arising under the ADEA. Executive further agrees that:

 

  (a) Executive’s waiver of rights under this General Release is knowing and
voluntary and in compliance with the Older Workers Benefit Protection Act of
1990 (“OWBPA”);

 

  (b) Executive understands the terms of this General Release;

 

  (c) The consideration offered by Company under Article 5 of the Employment
Agreement in exchange for the General Release represents consideration over and
above that to which Executive would otherwise be entitled, and that the
consideration would not have been provided had Executive not agreed to sign the
General Release and did not sign the Release;

 

  (d) Company is hereby advising Executive in writing to consult with an
attorney prior to executing this General Release;

 

  (e) Company is giving Executive a period of at least twenty-one (21) days
within which to consider this General Release;

 

  (f) Following Executive’s execution of this General Release, Executive has
seven (7) days in which to revoke this General Release by written notice. An
attempted revocation not actually received by Company prior to the revocation
deadline will not be effective; and

 

2



--------------------------------------------------------------------------------

  (g) This General Release and all payments and benefits otherwise payable under
Article 5 of the Employment Agreement (other than the Accrued Obligations) shall
be void and of no force and effect if Executive chooses to so revoke, and if
Executive chooses not to so revoke, this General Release shall then become
effective and enforceable.

6. This General Release does not waive rights or claims that may arise under the
ADEA after the date Executive signs this General Release. To the extent barred
by the OWBPA, the covenant not to sue contained in Section 2, above, does not
apply to claims under the ADEA that challenge the validity of this General
Release.

7. To revoke this General Release, Executive must send a written statement of
revocation to:

Marsh & McLennan Companies, Inc.

1166 Avenue of the Americas

New York, NY 10036

Attn: Peter Beshar, General Counsel

The revocation must be received no later than 5:00 p.m. on the seventh day
following Executive’s execution of this General Release. If Executive does not
revoke, the eighth day following Executive’s acceptance will be the “effective
date” of this General Release.

8. This General Release shall be governed by the internal laws (and not the
choice of laws) of the State of New York, except for the application of pre
emptive Federal law.

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

Date:

 

12/11/08

     

/s/ Matthew B. Bartley

        Matthew B. Bartley

 

3



--------------------------------------------------------------------------------

SCHEDULE A

This Agreement has been entered into by and between Marsh & McLennan Companies,
Inc. (together with its successors and assigns, the “Company”) and Matthew B.
Bartley (“you”) with respect to your termination of employment effective as of
October 15, 2008 (“your date of termination”).

The Company agrees to pay and/or provide you the following:

1. Cash severance: $4,020,000, representing 200% of the sum of your base salary
and average bonus during the period you served as the Chief Financial Officer of
the Company as determined in accordance with Section 5.5(d) of the employment
agreement between the Company and you dated as of September 25, 2006 (the
“Employment Agreement”), paid within thirty (30) days following the “effective
date” of the General Release (“Irrevocability Date”), but in no event later than
the time necessary for payment of such amounts to qualify as a “short term
deferral” for purposes of Section 409A.

2. 2008 Annual bonus: $1,387,500, paid within thirty (30) days following the
Irrevocability Date, but in no event later than the time necessary for payment
of such amounts to qualify as a “short term deferral” for purposes of
Section 409A.

3. Equity-based awards:

 

  (a) Options. All unvested stock options you hold as of your date of
termination that were granted to you pursuant to Sections 3.2, 3.3 and 3.4 of
the Employment Agreement shall immediately fully vest as of your date of
termination and all other outstanding stock options will vest in accordance with
their Terms and Conditions, as described in Exhibit 1. All of the outstanding
stock options granted prior to 2007 will be cancelled as of your date of
termination. All of the vested and outstanding stock options granted after 2006
will remain exercisable for 90 days following your date of termination and will
be cancelled at the end of such 90-day period.

 

  (b) Stock units. All unvested restricted stock units and performance
restricted stock units you hold as of your date of termination shall immediately
fully vest as of your date of termination and will otherwise be treated in
accordance with their Terms and Conditions, as described in Exhibit 2.

4. Health care coverage: You are eligible to elect continuation of group medical
and dental coverage as provided under COBRA. Alternatively, you may receive the
welfare benefit described below (the “Welfare Benefit”) in lieu of such COBRA
continuation coverage. The Welfare Benefit will provide continuation of group
welfare coverage for you and your eligible dependents comparable to the coverage
provided to similarly-situated active participants (and their dependents) for 12
months following your termination of employment, followed immediately by
coverage for a period, and on a basis, that is substantially similar to the
COBRA continuation coverage that would apply if your termination of employment
occurred at the conclusion of such 12-month period. The premium contribution for
the first 12 months shall be the same as the premium contribution for
similarly-situated active participants, except that your



--------------------------------------------------------------------------------

premium contribution shall be made on an after-tax basis and the Company will
impute taxable income equal to the difference between the premiums paid by you
and the full premium cost for similarly situated COBRA participants. Thereafter,
the premium contribution shall be the same as for similarly-situated COBRA
participants. Provision of the Welfare Benefit is subject to you satisfying and
continuing to satisfy all requirements necessary to maintain such coverage,
including without limitation, paying your share of all required premiums on a
timely basis. The Company will not provide you with any additional compensation
should you choose not to elect the Welfare Benefit.

5. Administrative Support. You will be provided with administrative support
through December 31, 2008.

6. Outplacement. You will be provided with a six (6) month executive
outplacement counseling program at a level and by an outplacement firm to be
selected by the Company. You must commence such counseling within sixty
(60) days.

7. Executive Financial Services Program. You will be permitted to participate in
the Executive Financial Services Program through December 31, 2009.

8. Reimbursement of Business Expenses. The Company agrees to promptly reimburse
you for any reasonable business-related expenses incurred by you in connection
with the performance of your duties under the Employment Agreement through and
including your date of termination, subject, however, to the Company’s written
policies relating to business-related expenses as in effect on your date of
termination.

9. Other Plans/Programs. As set forth in Section 5.5(a)(iv) of the Employment
Agreement, you shall also be entitled to any payment, benefit or entitlement due
to you pursuant to, and subject to the terms of, any applicable plan, program,
policy, arrangement of, or other agreement with, the Company or any of its
affiliates.

10. Section 409A. To the extent any reimbursement, payment or entitlement under
Sections 5, 6, 7 or 8 of this Schedule A constitutes a “deferral of
compensation” within the meaning of Section 409A, (i) the amount of expenses
eligible for reimbursement or the provision of any in-kind benefit (as defined
in Section 409A) to you during any calendar year will not affect the amount of
expenses eligible for reimbursement or provided as in-kind benefits to you in
any other calendar year, (ii) the reimbursements for expenses for which you are
entitled shall be made on or before the last day of the calendar year following
the calendar year in which the applicable expense is incurred and (iii) the
right to payment or reimbursement or in-kind benefits may not be liquidated or
exchanged for any other benefit. The Company currently intends that your W-2
with respect to the payments in Sections 1 and 2 of this Schedule A will not be
filled out in a manner inconsistent with such sections.

11. Miscellaneous. Article 6 of the Employment Agreement is incorporated in full
into this Schedule A provided that any reference to “this Agreement” shall mean
this Schedule A and any reference to “the Executive” shall mean you. For the
avoidance of doubt, the provisions of Article 4 of the Employment Agreement
shall continue to apply.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Schedule A
on this 11th day of December 2008. The Company represents that all corporate
action necessary to permit it to perform its obligations under this Schedule A
have been taken and the officer signing this Schedule A is duly authorized to do
so.

 

MARSH & MCLENNAN COMPANIES, INC.

By:

 

/s/ Brian Duperreault

Name:

 

Brian Duperreault

Title:

 

President & Chief Executive Officer

/s/ Matthew B. Bartley

MATTHEW B. BARTLEY

 

3



--------------------------------------------------------------------------------

EXHIBIT 1

[OPTION SPREADSHEET]



--------------------------------------------------------------------------------

Summary of Stock Options

Matthew Bartley

as of October 15, 2008

 

                         Options Outstanding
(Before Termination)    Effect of Termination

Grant Type

   Grant Date    Scheduled Vesting
Date    Grant Price    Performance
Contingency Price    Vested
(#)    Unvested
(#)    Without Cause Termination
Assumed 10/15/2008    # of Options
Vested and
Exercisable on
Termination
Date

Non-Qualified Stock Option

   02/26/08    25% Per Year    $26.070000    $29.980500    0    99,432   
All Options Vest, Exercisable


Only when Performance
Contingency is Satisfied

   0

Non-Qualified Stock Option

   02/12/07    25% Per Year    $29.600000    $34.040000    7,813    23,437   
All Options Vest, Exercisable
Only when Performance
Contingency is Satisfied    0

Non-Qualified Stock Option

   03/15/06    25% Per Year    $30.215000    $34.747250    2,500    2,500    No
Accelerated Vesting,
Vested Shares Exercisable
Only When Performance
Contingency is Satisfied    0

Non-Qualified Stock Option

   07/01/05    07/01/07    $27.860000    Not Applicable    5,000    0    Already
Vested and
Exercisable    5,000

Non-Qualified Stock Option

   07/01/05    03/17/08    $27.860000    Not Applicable    4,524    0    Already
Vested and
Exercisable    4,524

Non-Qualified Stock Option

   07/01/05    07/01/07    $27.860000    Not Applicable    3,704    0    Already
Vested and
Exercisable    3,704

Non-Qualified Stock Option

   07/01/05    07/01/07    $27.860000    Not Applicable    5,715    0    Already
Vested and
Exercisable    5,715

Non-Qualified Stock Option

   07/01/05    07/01/07    $27.860000    Not Applicable    2,778    0    Already
Vested and
Exercisable    2,778

Non-Qualified Stock Option

   03/16/05    25% Per Year    $30.505000    $35.080750    10,500    3,500    No
Accelerated Vesting,
Vested Shares Exercisable
Only When Performance
Contingency is Satisfied    0                                     GRAND TOTAL   
   42.534    128,869       21,721                              



--------------------------------------------------------------------------------

EXHIBIT 2

[UNIT SPREADSHEET]



--------------------------------------------------------------------------------

Summary of Restricted Stock Units & Performance Restricted Units

Matthew Bartley

as of October 15, 2008

 

               Units Outstanding
(as of 10/15/2008)   

Units Distributed After Termination

Grant Type

   Grant Date    Scheduled
Vesting Date    Units (#)   

Treatment Upon Termination

Without Cause Assumed

10/15/2008

Performance Restricted Units

   02/12/07    02/12/10    16,892   

Vest All Units and Distribute

Based on Performance at End of

Performance Cycle

   03/15/06    03/15/09    1,050   

Vest All Units and Distribute

Based on Performance at End of

Performance Cycle

   Total Performance Restricted Units:    17,942   

Restricted Stock Units

   02/26/08    02/26/11    25,173    Vest & Distribute All Units    02/12/07   
02/12/10    2,816    Vest & Distribute All Units    02/12/07    02/12/09    2
,815    Vest & Distribute All Units    10/12/06    09/25/09    23,663    Vest &
Distribute All Units    03/15/06    03/15/09    1,050    Vest & Distribute All
Units    Total Restricted Stock Units:    55,517                     GRAND TOTAL
      73,459                 